Hall, Judge.
In this action the plaintiff alleged that the defendant employed him, for a fee of $2,000, to prepare its tax returns for the years 1960 and 1961 and to obtain a tax refund for the year 1955; and thereafter the Federal Government made assessments against the defendant for taxes due for past years, and the plaintiff represented the defendant with respect to these assessments in addition to performing the services for which the defendant originally employed him, and services in this additional matter had a value of $1,400, *90which the defendant refused to pay. The jury rendered a verdict for the defendant, and, the plaintiff assigns error on the overruling of his motion for new trial. Held:
Decided January 27, 1965.
Clyde W. Chapman, for plaintiff in error.
Dallam R. Jackson, contra.
The evidence was in conflict on the issue whether all the work performed by the plaintiff was understood between the parties to be covered by the agreement that the plaintiff would be paid $2,000 for his services. The verdict was authorized by the evidence and the trial court did not err in overruling the general grounds of the motion for new trial. F. N. Roberts Corp. v. Southern Oxygen Supply, 106 Ga. App. 540, 541 (127 SE2d 488); Lundin v. Kuniansky, 107 Ga. App. 774, 775 (131 SE2d 219).
The special grounds of the motion for new trial complain of portions of the charge on the ground that they did not inform the jury that the plaintiff might be entitled to an amount less than that sued for, if the jury so found from the evidence. The excerpts complained of were not erroneous when considered in context with the whole charge, which correctly instructed the jury to the effect that, if the plaintiff rendered and the defendant accepted services as the plaintiff contended, there was an implied promise on the part of the defendant to pay the reasonable value thereof (Code § 3-107), and the question of the value of the plaintiff's services was one of fact for the sole determination of the jury. Turner v. Hardy, 198 Ga. 626, 643 (32 SE2d 483); Pollard v. Gammon, 63 Ga. App. 852, 862 (12 SE2d 624); Venable v. Gresham, 105 Ga. App. 720, 722, 724 (125 SE2d 507).

Judgment affirmed.


Bell, P. J., and Frankum, J., concur.